DETAILED ACTION
	This office action is in response to the amendment filed on June 28, 2022.  In accordance with this amendment, claims 1 and 7 have been amended, while claim 4 has been canceled.  
Claims 1-3 and 5-10 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura US 2018/0180830 A1 (which has matured into U.S. Patent No. 10,048,458 B2).
Kawamura US 2018/0180830 A1 teaches (ABS; Figs. 1, 2, 4, 6, 7; corresponding text, in particular paragraphs [0015] – [0038]; Claims) an optical receptacle 10 (see Figs. 1-2) configured to optically couple a light-emitting element 21 disposed on a substrate 20 and an optical transmission member 3 in a state where the optical receptacle is disposed between the light-emitting element and the optical transmission member (optically connects these elements as shown in Figs. 1-3), the optical receptacle comprising: a first incidence surface (at 16, Fig. 1) configured to allow incidence of light emitted from the light-emitting element; a first emission surface (at 14a, Fig. 1) configured to emit, toward the optical transmission member, light entered from the first incidence surface and advanced inside the optical receptacle; and a reflection transmission part (at 30/50 in Figs. 1 and 7; see also Figs. 4 and 6 for expanded version of such reflection/transmission part) configured to reflect, toward the first emission surface, a part L1 of the light entered from the first incidence surface, and transmit another part L2 of the light entered from the first incidence surface, wherein the reflection transmission part includes: an individual reflection surface 31 (Figs. 4 and 6) configured to reflect, toward the first emission surface, the part L1 of the light entered from the first incidence surface, an individual transmission surface 32 (Figs. 4 and 6) configured to transmit the other part L2 of the light entered from the first incidence surface, and an individual connection surface (see Fig. 6, connection surface between “31” and “32”) configured to connect the individual reflection surface and the individual transmission surface, and wherein Equations (1) – (3) are satisfied, in particular because the critical angle is described for the angles in Figs. 4 and 6 (see paragraphs [0032] – [0035], which means that the angle of the surface 32 in relationship to the “individual connection surface” is less than 37 degrees and near the inverse of 45 degrees less 8-9 degrees, having the angle is in between about 9 degrees and 37 degrees, in order to refract optical signals instead of reflecting them (paras [0034] – [0035], [0047] – [0048])) and the “individual connection surface” of Kawamura is approximately 90 degrees (or parallel to) in a frame-of-reference to the light emission element (from L1 and/or L2 in Fig. 6).  Accordingly, the angles in question will add up to be greater than or equal to 100 degrees in this frame of reference, which meets the conditions for Equations (1) – (3), and the features with angles in Kawamura, and the dead angle will result to inherently decrease unwanted stray light because light at the surface 32 of Kawamura is refracted and not reflected to the output (note angle of about 25 degrees is recited in para [0035], which is between 10 degrees and 37 degrees), thus all claimed structural limitations of sole pending independent claim 1.
Regarding dependent claim 3, the angle of the perpendicular surface of Kawamura is greater than 85 degrees (as it is approximately 90 degrees; Figs. 4 and 6) in relation to the output light being emitted.
Regarding claim 8, the overall receptacle of Kawamura is used with an “optical module” (as in Figs. 1-3), a photoelectric conversion (detector) 22 and/or 23 is arranged between an emitter and a receiver of optical signals, which meets all structure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura US 2018/0180830 A1, standing alone.
Regarding sole pending independent claim 1, Kawamura US 2018/0180830 A1 teaches all claimed structural features, see the full rejection above in Section (4) above.
Regarding further dependent claims 2, 5-7, 9, and 10, there is no express and exact teaching from Kawamura ‘830 for these features.  Kawamura does not expressly and clearly teach an angle of smaller than 90 degrees for theta-b (claim 2), the duplication of parts to have plural functionally working transmission/reflection surfaces (claims 5-6 and 9), or third / plural working transmission/reflection surfaces (claims 7 and 10).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice and common sense to a person of ordinary skill in the art to use features with slightly smaller angles than perpendicular (such as 85-89 degrees, etc.), or to duplicate the working parts of the reflective/transmissive surfaces (2nd and 3rd duplicated features; such as claims 5-7 and 9-10) because Applicant has not disclosed that using such minor modifications of features provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kawamura ‘830 to perform equally well with slightly smaller angles for the “individual connection surface” in relation to the “installation surface” or with duplicated parts to add a duality / plurality of functionality to add optical capacity or multiplexing/demultiplexing functionality for the optical receptacle (2nd, 3rd, etc.), and because these claim terms would have been easily integrated and recognized in to the base structural system of claim 1 of Kawamura ‘830.  Additionally, and in particular regarding claims 5-7 and 9-10, it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, no undue experimentation or burden would have resulted to arrive at these missing (explicit at least from Kawamura) dependencies.  Therefore, it would have been an obvious matter of duplication or parts, and/or design choice, in order to modify Kawamura ‘830 to obtain the invention as specified in claims 2, 5-7, 9, and 10.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of any further dependent claims 2, 5-7, 9, and 10 when considering Kawamura ‘830, standing alone.

Response to Arguments
Applicant's arguments filed June 28, 2022 (pages 7-10) have been fully considered but they are not persuasive.  With due respect, Applicant has mischaracterized the Examiner’s comments regarding “dead angle” from the rejection.  The Examiner reiterates that Kawamura ‘830 meets the claimed structure, and resultant function, of the features of original dependent claim 4 that have been canceled and amended into independent claim 1.  For example, the “line of intersection” between Kawamura’s surface 32 (see Fig. 6) and the surface in between 32 and 31 is at an optical dead angle because it refracts optical signals instead of reflecting them.  Also, the claims recite that the “dead angle” is in relation to the light emitted, which occurs functionally in Kawamura (from bottom in Fig. 6).  Stray light to the output is thus minimized because this (unwanted) light is refracted and passed to different area(s) of the optical receptacle of Kawamura.  Accordingly, Applicant’s claim is functionally met by the features of Fig. 6, noting in particular the similarities of Fig. 6 of Kawamura and Figs. 5A-5B of the current application.  Further, the Examiner notes that all frames-of-reference (to the light emitting element and to the output transmission member) for the three equations are reasonable when reviewing the language of claim 1 in view of Kawamura’s teachings.  The 90 degrees that is noted is a frame of reference from the “individual connection surface” in relation to the light emission planes (L1, L2) in Kawamura (“the installation surface”), not between the surfaces themselves.  Also, an angle of about 25 degrees (between 10 and 37 degrees) is recited and implied for the angle at which light will refract (such as L2 in Kawamura Fig. 6, para [0035]).

The rejections herein are made FINAL to claims 1-3 and 5-10.  It is not clear to the Examiner how any patentable subject matter is recited by the claims.  Note the similarities of Applicant’s Figs. 5A and 5B in view of Kawamura Fig. 6.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant's amendment to independent claim 1, both in adding original dependent claim 4, and further changing features of this sole independent claim, have necessitated any shifts, or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 6, 2022